Citation Nr: 1609140	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-28 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision (with notice to the Veteran sent in January 2012) by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, a Travel Board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the record.

The Board notes that on the day of the October 2015 Board hearing, the Veteran executed a VA Form 21-22 appointing the Texas Veterans Commission as his new representative before VA.  The Board observes that the name of the organization that previously represented the Veteran was referenced during the October 2015 Board hearing; however, the Veteran's newly executed appointment of the Texas Veterans Commission on that day specifically identified the name of the individual Veterans Counselor that in fact attended the October 2015 hearing and represented the Veteran at that proceeding.  It is clearly established that the Veteran has appointed the Texas Veterans Commission as his representative, and that organization is listed as the Veteran's representative on the title page of this decision.

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran is not shown to have had diabetes mellitus diagnosed during the pendency of his instant claim seeking service connection for such disability.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. § 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August 2011, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in November 2011.  The Board finds that the report of this examination is adequate for rating purposes (as it includes all findings needed).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in October 2015, the undersigned explained what was needed to substantiate the claim of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (including diabetes mellitus) may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for diabetes).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Veteran claims he acquired diabetes mellitus by virtue of being exposed to herbicides (and specifically Agent Orange) in service.  He does not allege that the diabetes was manifested during (or within a year following) his service.

Certain diseases may be service connected on a presumptive basis as due to exposure to herbicides (Agent Orange) if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); type 2 diabetes mellitus is listed therein.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has diabetes mellitus due to exposure to herbicides in service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of diabetes.

A November 2011 VA diabetes mellitus examination report indicates that the Veteran does not have a diagnosis of diabetes mellitus.  The VA examiner indicated that the Veteran has "Impaired fasting glucose" and that the Veteran does not have either type I or type II diabetes mellitus.  The VA examiner stated that the Veteran "[d]oes not meet criteria for diagnosis of diabetes."  This VA examination report includes (at the end of the report) the Veteran's pertinent updated laboratory test results.  The VA examiner noted that the Veteran was being medically monitored by a medical care provider with regard to the risk of developing diabetes, including with instructions that he perform "[d]iabetic finger sticks every other day."

The Veteran's November 2011 written statement explained that "all treatment for my diabetes has been at VAMH Dallas, Tx."

The Veteran's testimony at his October 2015 Board hearing discussed that his primary care physician informed him that his laboratory testing results show "sugar levels are running higher than they should be," and the physician advised the Veteran to take a medication.  The Veteran testified that he sought to avoid taking the medication and discussed an alternative plan with the physician involving managing his diet and monitoring his blood sugar.  The Veteran testified that his next primary care physician also noted that his "sugar levels are a little high" and described the Veteran as "borderline diabetic."  The Veteran further testified that his doctors ask him: "how is your diabetes?"; the Veteran explained that such references have led him to believe that he has a diagnosis of diabetes.

The Veteran's VA treatment records do not present any information that contradicts the indications in the evidence and testimony above.  VA treatment records, including reports from March and July 2011, clearly show that the Veteran participated in consultations associated with a "[p]re-diabetic" status with a need to manage the "risk of developing diabetes."  The VA medical records contain no indication that the Veteran has been diagnosed with diabetes.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the foregoing, the most probative evidence establishes the Veteran does not have diabetes, but instead has impaired fasting glucose.  The Court of Appeals for Veterans Claims (Court) has noted that a diagnosis of impaired glucose is not equivalent to a diagnosis of diabetes mellitus.  Waugerman v. Shinseki, No. 08-2685, 2011 WL 337152, at 4 (Vet. App. Feb. 4, 2011) (citing Dorland's Illustrated Medical Dictionary 1960 (31st ed. 2007) (defining "impaired glucose tolerance" as "a term denoting values of fasting plasma glucose or results of an oral glucose tolerance test that are abnormal but not high enough to be diagnostic of diabetes mellitus" (emphasis added)); see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing Fed. R. Evid. 201(b))).  (The Board notes that Waugerman is referenced not as a precedent, but rather as a definition of a fact not subject to reasonable dispute.)  Therefore, impaired glucose tolerance does not constitute a diagnosis of diabetes mellitus.  Instead, impaired glucose tolerance merely refers to abnormal results on laboratory testing.  Under VA regulations, laboratory results are not a disease upon which VA disability benefits can be based.  61 Fed. Reg. 20440, 20445 (May 7, 1996) (Suppl. Information - Endocrine System).

The Veteran's postservice treatment records and the November 2011 VA diabetic examination show no diabetes diagnosis has been found in the Veteran.  The VA examiner (citing to supporting factual data) specifically stated that the Veteran does not meet the criteria for a diagnosis of diabetes.  The Veteran's own opinion that he might have diabetes has no probative value.  The diagnosis of diabetes is a complex medical question; it is established based on diagnostic studies (which to date have not shown he meets the criteria for such diagnosis).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layperson, and does not cite to any supporting factual data or medical opinion or literature.

As the Veteran is not shown to have, or at any time during the pendency of this claim to have had, diabetes mellitus, he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert, 1 Vet. App. at 56.  

The Veteran is advised that a future diagnosis of diabetes may present a basis for reopening this claim.


ORDER

The appeal seeking service connection for diabetes mellitus is denied.



REMAND

As discussed during the Veteran's October 2015 Board hearing, the Veteran's claim of entitlement to service connection for bilateral hearing loss features a question of whether the Veteran has been diagnosed with hearing loss meeting VA criteria to be considered disabling.  During the October 2015 Board hearing, the Veteran expressed an intention to obtain additional medical consultations to obtain evidence that he has hearing loss that is so disabling; an abeyance period was granted for this purpose.

In December 2015, the Veteran signed a written statement submitted to VA requesting: "Please send for all Dallas VA records (12-1-2015) regarding AUDIOLOGY - per Vet's hearing held in Waco- to support his appeal."  He also submitted a slip from the VA audiology clinic suggesting that he had another appointment at that clinic scheduled for January 2016.

Thus, the Board has received notice that the Veteran has identified recent VA medical records pertinent to this appeal that he has requested be added to his claims-file for consideration.  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record copies of all updated documentation / reports (any not already associated with the record) of VA treatment the Veteran has received for his claimed hearing loss.  In particular, the AOJ must obtain all such records from the Dallas VA identified in the Veteran's December 2015 submissions (including from December 2015 and January 2016).  If any such records are unavailable, the reason for their unavailability must be explained for the record.

2.  After completion of the above, and any other development indicated by the expanded record, the AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


